Case: 18-11376   Date Filed: 10/19/2018   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-11376
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:17-cr-20675-CMA-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

JUAN HERRERA,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (October 19, 2018)

Before WILLIAM PRYOR, BRANCH and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 18-11376     Date Filed: 10/19/2018    Page: 2 of 4


      Juan Herrera appeals his sentence of 84 months of imprisonment following

his plea of guilty to conspiring to commit wire fraud. 18 U.S.C. § 1349. He argues

that his sentence is substantively unreasonable. We affirm.

      We review the substantive reasonableness of a sentence for abuse of

discretion. Gall v. United States, 552 U.S. 38, 51 (2007). When reviewing the

reasonableness of an above-guideline sentence, we “may consider the extent of the

deviation but must give due deference to the district court’s decision that the

§ 3553(a) factors, on a whole, justify the extent of the variance.” Id.

      The district court did not abuse its discretion when it imposed an above-

guideline sentence to address the magnitude and duration of Herrera’s fraud. After

serving Perez Trading Company Incorporated for fifteen years while drawing an

annual salary of $200,000, Herrera began abusing his role as senior manager and

stole from the company by submitting fraudulent invoices in the names of shell

companies that he created, by approving payment for those sham invoices, and by

having two cohorts negotiate the company-issued checks. Herrera defrauded his

employer and his 150 coworkers who shared in the company profits for fifteen

years, during which he distributed one quarter of the stolen proceeds to his cohorts

and still retained approximately $8 million. With a total offense level of 24 and a

criminal history of I, Herrera faced an advisory sentencing range of 51 to 63

months of imprisonment. After “very careful consideration,” the district court


                                           2
               Case: 18-11376     Date Filed: 10/19/2018     Page: 3 of 4


found that Herrera’s “advisory guideline range [was] not sufficient” to account for

the enormity of his fraud and his efforts “to shield his assets from collection” or “to

serve the objectives” in sentencing to “promote respect for the law” and to

“provide deterrence to others.” See 18 U.S.C. § 3553(a).

      We cannot say that the district court committed a clear error of judgment in

determining that a sentence 21 months above the high end of Herrera’s sentencing

range best served the objectives of sentencing. See United States v. Irey, 612 F.3d
1160, 1189 (11th Cir. 2010) (en banc). Herrera contends that “the district court

made no effort to compare the harm [he] caused . . . to the harm caused in run of

the mill cases involving similar amounts,” but the district court was not required to

“compare the details of [Herrera’s] case . . . with the details of the average

offender’s average case” before selecting a sentence, see United States v. Rosales-

Bruno, 789 F.3d 1249, 1265 (11th Cir. 2015). Because Herrera “believes the

district court made a clear error of judgment when it sentenced him more harshly

than it would have done in a ‘mine-run case,’ it is his burden to prove as much,” id.

at 1264, yet Herrera offers no evidence that his case is, in his words, a “typical

wire-fraud case.” Herrera also contends that “[t]he loss amount and abuse of trust

were directly considered . . . [in] the guidelines,” but the district court was entitled

to base its variance on factors already accounted for in the enhancement of

Herrera’s offense level, see United States v. Rodriguez, 628 F.3d 1258, 1264 (11th


                                            3
              Case: 18-11376   Date Filed: 10/19/2018   Page: 4 of 4


Cir. 2010). Herrera’s sentence of 84 months of imprisonment, which is well below

his maximum statutory penalty, is reasonable. See United States v. Gonzalez, 550
F.3d 1319, 1324 (11th Cir. 2008).

      We AFFIRM Herrera’s sentence.




                                        4